   Case 17-04031                Doc 53          Filed 06/16/20 Entered 06/16/20 04:08:39                                   Desc Main
                                                  Document Page 1 of 2
B 2100A (Form 2100A) (12/15)

                         UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS

In re: ALICE A ASKHARIA                                                                         Case No. 17-04031

                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

                                                                            U.S. Bank, National Association as Legal Title Trustee
  Citibank, N.A., as trustee for CMLTI Asset Trust
                                                                                      for Truman 2016 SC6 Title Trust



        Name of Transferee                                                                  Name of Transferor

Name and Address where notices to transferee                                     Court Claim # (if known): 2-1
should be sent:                                                                  Amount of Claim: $57,293.75
Fay Servicing, LLC                                                               Date Claim Filed: 03/03/2017
PO Box 814609
Dallas, TX 75381-4609
Phone: (312)291-3781
Last Four Digits of Acct #: 6267                                                 Phone: 888-699-5600
                                                                                 Last Four Digits of Acct. #: 7190

Name and Address where transferee payments
should be sent (if different from above):
Fay Servicing, LLC
PO Box 814609
Dallas, TX 75381-4609
Phone: (312)291-3781
Last Four Digits of Acct #: 6267

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/ Arvind Nath Rawal
     AIS Portfolio Services, LP as agent                                         Date: 06/16/2020
     Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
     Case 17-04031         Doc 53     Filed 06/16/20 Entered 06/16/20 04:08:39                Desc Main
                                        Document Page 2 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION


Case    ALICE A ASKHARIA                                )     Case No.    17‐04031
Name:                                                   )     Judge:      David D. Cleary
                                                        )     Chapter:    13
           Debtor(s).                                   )

                                        CERTIFICATE OF SERVICE

    PLEASE BE ADVISED that on 06/16/2020 (the “Notice Date”), pursuant to Federal Rule of Bankruptcy
    Procedure 3001(e)(2)(the “Bankruptcy Rules”), Citibank, N.A., as trustee for CMLTI Asset Trust filed
    Transfer of Claim.

    The filing of this Notice, via the Court’s Electronic Filing system, constitutes service upon the Chapter
    13 Trustee and counsel for the Debtor(s), pursuant to Bankruptcy Rule 3002.1 and any and all
    applicable Bankruptcy Rules.

    I hereby certify that on 06/16/2020 a copy of the Notice was served upon the Debtor(s) on the
    Notice Date, at the address listed below, by First Class U.S. Mail, postage prepaid.

    Debtor:
                ALICE A ASKHARIA
                5412 MAIN STREET,
                SKOKIE, IL 60077


    I hereby certify that on 06/16/2020 a copy of this Notice and all attachments on the following
    by Electronic Notification via CM/ECF and/or other Electronic Notification:

    Trustee:
               MARILYN O MARSHALL
               224 SOUTH MICHIGAN STE 800,
               CHICAGO, IL 60604
    Debtor's counsel:
             CUTLER & ASSOCIATES LTD
             DAVID H CUTLER
             4131 MAIN ST,
             SKOKIE, IL 60076
    All Parties in Interest
    All Parties requesting Notice

                                         By: /s/ Arvind Nath Rawal
                                             Arvind Nath Rawal, AIS Portfolio Services, LP as agent
                                             Transferee/Transferee’s Agent
